Cite as 2016 Ark. 451


                SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered December 8, 2016


 IN RE SUPREME COURT
 COMMITTEE ON AUTOMATION --
 CREATION OF TASK FORCE ON
 UNIFORM CHARGE CODES




                                       PER CURIAM
       On March 17, 2016, we published proposed changes to Administrative Order No.

8, In re Administrative Order No. 8 – Forms for Reporting Case Information in all Arkansas Trial

Courts, 2016 Ark. 130 (per curiam). The lack of uniform charge codes has been a recurrent

issue in various phases of the process to automate the court system, implement electronic

filing, and exchange data between agencies. Although various agencies have been working

to try to increase consistency in the use of charge codes between systems, we conclude that

a uniform committee should undertake the project.

       The court hereby creates the Task Force on Uniform Charge Codes, which will be

subordinate to the Supreme Court Committee on Automation. The task force is charged

with developing a set of uniform charge codes that shall, upon the court’s approval, be used

on all reporting forms and relevant filings in all Arkansas courts. We appoint the following

to serve on the task force:

       Hon. Doug Schrantz, Circuit Judge, 19-W Judicial Circuit

       Hon. Lynn Williams, Circuit Judge, 18-E Judicial Circuit
                                   Cite as 2016 Ark. 451

       Nathan Smith, Prosecuting Attorney, 19-W Judicial Circuit

       Cody Hiland, Prosecuting Attorney, 20th Judicial Circuit

       Lori Kumpuris, Office of Prosecutor Coordinator

       Brad Cazort, Arkansas Crime Information Center

       Brenda Deshields, Benton County Circuit Clerk

       Candace Edwards, Craighead County Circuit Clerk

       Sandy Moll, Arkansas Sentencing Commission

       Tim Holthoff, Administrative Office of the Courts

       Krystal A. Mann, Administrative Office of the Courts

The term of these appointments is two years. We will address other committee issues at a

later date. The court thanks these appointees for their willingness to serve on this important

endeavor.

       No changes to current practice regarding charge codes shall be mandated by the

Administrative Office of the Courts until the task force recommends uniform charge codes

or interim guidelines that are subsequently approved by this court. The task force should

consult with other persons and agencies with knowledge or expertise that is relevant to the

work of the task force. The task force shall report by June 30, 2017, to the Automation

Committee and this court on the progress of the task force’s work.